CAUSE NO. 2013-1882

MARK SOSA                                                   §   lN THE COUNTY COURT     FILED IN
                                                            §                    2nd COURT OF APPEALS
                                                                                  FORT WORTH, TEXAS
VS.                                                         §   ATLAWN0.3
                                                                                 12/1/2015 3:12:01 PM
                                                            §
                                                                                      DEBRA SPISAK
JASHIM UDDIN AHMED                                          §   TARRANT COUNTY, TEXAS Clerk
                                                            §


             ORDER DENYING DEFENDANT JASHIM UDDIN AHMED'S
                         MOTION FOR NEW TRIAL

       On   tJo.,'-b......    1O      , 2015, the Court considered Defendant Jashim Uddin Ahmed's

Motion for New Tri al.       °'"'   ~,;.-:t:J,"""'4... ·

       After considering the motion and arguments of counsel, the motion is DENIED.

                                           N_f-1
                              Signed on: _ _  _~           ____1o__,2015.


                                                                JUDGE PRESIDING




                                                                                              SCANNED
                                                                                              NOV 11 2015